869 F.2d 1492
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ivan PETTIS, Petitioner-Appellant,v.Arthur TATE, Jr., Supt., Respondent-Appellee.
No. 88-3765.
United States Court of Appeals, Sixth Circuit.
Feb. 15, 1989.

1
Before KENNEDY and NATHANIEL R. JONES, Circuit Judges, and EUGENE E. SILER, Jr., Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This pro se Ohio state prisoner appeals the district court's denial of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  Petitioner was convicted of two counts of rape and one count of gross sexual imposition following a jury trial.  He was sentenced to two life terms and two to five years, to be served concurrently.  The issue raised on appeal is whether the petitioner's conviction was based on insufficient evidence of the elements of rape.


4
Upon review, we conclude that the district court was correct in finding this claim lacking in merit.  The findings of fact by the state appellate court on this issue are entitled to a presumption of correctness.   See Marshall v. Lonberger, 459 U.S. 422, 432 (1983).  These findings were clearly sufficient for a reasonable trier of fact to find the existence of each element of the crime of rape beyond a reasonable doubt.   See Jackson v. Virginia, 443 U.S. 307, 319 (1979).


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Eugene E. Siler, Jr., Chief U.S. District Judge for the Eastern District of Kentucky, sitting by designation